Exhibit 10.3

EXECUTION VERSION

A FIFTH THIRD BANCORP BANK

AMENDED AND RESTATED TERM PROMISSORY NOTE

(TERM LOAN C)

 

OFFICER NO. 4048    NOTE No.                  $2,139,781.02   

February 29, 2008

First Amendment and Restatement March 31, 2009

Second Amendment and Restatement December 31, 2009

(Effective Date)

Promise to Pay. On or before April 1, 2011 (the “Maturity Date”), the
undersigned, CECO FILTERS, INC., a Delaware corporation, NEW BUSCH CO., INC., a
Delaware corporation, THE KIRK & BLUM MANUFACTURING COMPANY, an Ohio
corporation, KBD/TECHNIC, INC., an Indiana corporation, CECOAIRE, INC., a
Delaware corporation, CECO ABATEMENT SYSTEMS, INC., a Delaware corporation, H.M.
WHITE, INC., a Delaware corporation, EFFOX INC., formerly known as CECO
Acquisition Corp., a Delaware corporation, GMD ENVIRONMENTAL TECHNOLOGIES, INC.,
formerly known as GMD Acquisition Corp., a Delaware corporation, and
FISHER-KLOSTERMAN INC., formerly known as FKI Acquisition Corp., a Delaware
corporation (each, a “Borrower”, and, collectively, the “Borrowers”), for value
received, hereby jointly and severally promise to pay to the order of FIFTH
THIRD BANK, an Ohio banking corporation (together with its successors and
assigns, “Lender”), at 38 Fountain Square Plaza, MD #10AT63, Cincinnati, Ohio
45263, or such other address as Lender may provide from time to time, the sum of
TWO MILLION ONE HUNDRED THIRTY-NINE THOUSAND SEVEN HUNDRED EIGHTY-ONE AND 02/100
Dollars ($2,139,781.02), plus interest as provided herein. The outstanding
balance of this Amended and Restated Term Promissory Note (this “Note”) shall
appear on supplemental bank records and is not necessarily the face amount of
this Note, which records shall evidence the balance due pursuant to this Note at
any time. As used herein, “Local Time” means the time at the office of Lender
specified in this Note.

Notwithstanding the Effective Date of this Note of December 31, 2009, the unpaid
principal balance of this Note reflects principal payments made by Borrowers:
(i) on or about January 1, 2010 in an amount equal to $83,333.33 in accordance
with the Prior Note and (ii) on or about February 1, 2010 in an amount equal to
$26,885.72 in accordance with this Note.

This Note shall be subject to the terms and conditions of the Credit Agreement
dated as of December 29, 2005 among Lender, Borrowers, and certain of Borrowers’
affiliates, as amended by the First Amendment to Credit Agreement dated as of
June 8, 2006, the Second Amendment to Credit Agreement dated as of February 28,
2007, the Third Amendment to Credit Agreement dated as of February 29, 2008, the
Fourth Amendment to Credit Agreement dated as of August 1, 2008, the Fifth
Amendment to Credit Agreement dated as of December 30, 2008, the Sixth Amendment
to Credit Agreement dated to be effective as of March 31, 2009, the Seventh
Amendment to Credit Agreement dated to be effective as of May 15, 2009, the
Eighth Amendment to Credit Agreement dated to be effective as of November 26,
2009, and the Ninth Amendment to Credit Agreement dated to be effective as of
even date herewith (as amended and



--------------------------------------------------------------------------------

as the same may be further amended, renewed, consolidated, restated or replaced
from time to time, the “Credit Agreement”). Capitalized terms used herein which
are not otherwise defined in this Note shall have the meanings set forth in the
Credit Agreement. This Note is entitled to the benefits and security of the
Credit Agreement, including, without limitation, acceleration upon the terms
provided therein, and of the other Loan Documents.

Borrowers shall make principal payments (each a “Scheduled Payment”) in the
amount of $26,885.72 each, commencing on February 1, 2010 and continuing on the
first day of each and every calendar month thereafter until this Note has been
paid in full.

The entire unpaid principal balance of this Note, together with all accrued and
unpaid interest and any other charges, advances and fees, if any, outstanding
hereunder, shall be due and payable in full on the earlier of the Maturity Date
or upon acceleration of the Indebtedness evidenced by this Note, notwithstanding
any other inconsistent or contradictory provisions contained in this Note. No
part of the Indebtedness evidenced by this Note may, on the repayment thereof,
be redrawn or reborrowed by Borrowers.

Upon the occurrence and during the continuance of any Event of Default, the
entire unpaid principal balance of this Note, together with all accrued but
unpaid interest, and all other Obligations, shall, at Lender’s option, become
immediately due and payable, except that if there occurs an Event of Default of
the type described in Sections 6.1(d), 6.1(e), or 6.1(j) of the Credit
Agreement, the entire unpaid principal balance of this Note, together with all
accrued but unpaid interest, and all other Obligations shall become
automatically and immediately due and payable without notice, which Borrowers
hereby waive.

Interest. Principal amounts outstanding under this Note shall bear interest
commencing on the Effective Date at the rate or rates per annum set forth below,
which rate or rates shall be designated by Borrowers as more fully set forth
herein (the “Interest Rate”).

On and after the Effective Date, at any time and from time to time during the
term of this Note, so long as no Event of Default has occurred and is continuing
and so long as such outstanding principal amounts hereunder are not then subject
to a LIBOR Tranche Election, Borrowers may exercise their right to adjust the
Interest Rate on amounts of principal outstanding under this Note to one of the
rates set forth below upon notice to Lender as set forth below; provided,
however, that once the Interest Rate accruing against any amounts outstanding
hereunder is adjusted to a Tranche LIBOR Rate for a particular LIBOR Tranche
Interest Period, Borrowers may not elect to adjust such Interest Rate to a
different Interest Rate until the expiration of such LIBOR Tranche Interest
Period.

(a) Tranche LIBOR Rate. Upon telephonic notice to Lender by 10:00 a.m. Local
Time given at least two Business Days prior to the beginning of a LIBOR Tranche
Interest Period, Borrowers may, subject to the terms of this Note, elect to have
a portion or portions of the unpaid principal balance of this Note bear interest
at a rate per annum equal to the Tranche LIBOR Rate (as defined herein) plus the
Applicable Tranche LIBOR Rate Margin (as defined herein) (a “LIBOR Tranche
Election”). The “Tranche LIBOR Rate” is the rate of interest (rounded upwards,
if necessary, to the next  1/8 of 1% and adjusted for reserves if Lender is
required to maintain reserves with respect to portions of this Note subject to a
LIBOR Tranche Election) fixed by the

 

- 2 -



--------------------------------------------------------------------------------

British Bankers’ Association at 11:00 a.m., London, England time, relating to
quotations for the one month, two month, or three month London InterBank Offered
Rates, as selected by Borrowers in their LIBOR Tranche Election, on U.S. Dollar
deposits as published on Bloomberg LP, or, if no longer provided by Bloomberg
LP, such rate as shall be determined in good faith by Lender from such sources
as Lender shall determine to be comparable to Bloomberg LP (or any successor) as
determined by Lender at approximately 10:00 a.m. Local Time on the date of
request by Borrowers. Notwithstanding anything to the contrary contained in this
Note, at any time during which a Rate Management Agreement with Lender is then
in effect with respect to any Tranche LIBOR Rate Loan under this Note, the
provision contained in the immediately preceding sentence that rounds up the
Tranche LIBOR Rate to the next  1/8 of 1% (as set forth in the definition of
“Tranche LIBOR Rate” set forth above) shall be disregarded and no longer of any
force and effect with respect to such Tranche LIBOR Rate Loan that is subject to
such Rate Management Agreement. Each determination by Lender of the Tranche
LIBOR Rate shall be conclusive in the absence of manifest error. Interest
accruing based on the Tranche LIBOR Rate shall be: (i) calculated based on a
360-day year and charged for the actual number of days elapsed and (ii) payable
in arrears on the last day of the applicable LIBOR Tranche Interest Period. The
Interest Rate applicable to a particular LIBOR Tranche Election shall remain at
the rate elected for the remainder of the subject LIBOR Tranche Interest Period.

The “LIBOR Tranche Interest Period” for each portion or portions of the unpaid
principal balance of this Note bearing interest with respect to the Tranche
LIBOR Rate (each such portion or portions, a “Tranche LIBOR Rate Loan”) is a
period of one month, two months, or three months, at Borrowers’ election, which
period shall commence on a Business Day selected by Borrowers subject to the
terms of this Note. If a LIBOR Tranche Interest Period would otherwise end on a
day that is not a Business Day, such LIBOR Tranche Interest Period shall end on
the next succeeding Business Day; provided that, if the next succeeding Business
Day falls in a new month, such LIBOR Tranche Interest Period shall end on the
immediately preceding Business Day.

On or before the date that is two Business Days before the making of any Tranche
LIBOR Rate Loan, and on or before the date which is two Business Days prior to
the expiration of any applicable LIBOR Tranche Interest Period, Borrowers shall
notify Lender of each of the following: (a) the LIBOR Tranche Interest Period
Borrowers have elected regarding any such Tranche LIBOR Rate Loan or any
continuation of a LIBOR Tranche Election with respect to a Tranche LIBOR Rate
Loan, (b) the amount of each such Tranche LIBOR Rate Loan or continuation, and
(c) the commencement date of each LIBOR Tranche Interest Period. Borrowers may
have Tranche LIBOR Rate Loans in minimum amounts of $1,000,000 (and integral
multiples of $100,000) and such Tranche LIBOR Rate Loans may bear interest at
the applicable Interest Rate for different LIBOR Tranche Interest Periods so
long as (i) the last day of any LIBOR Tranche Interest Period does not exceed
the Maturity Date hereof; (ii) no LIBOR Tranche Election with respect to any
Tranche LIBOR Rate Loan commences prior to the expiration of the applicable
LIBOR Tranche Interest Period in effect with respect to such Tranche LIBOR Rate
Loan; and (iii) at no time may Borrowers have more than three outstanding
Tranche LIBOR Rate Loans, in the aggregate, under all of their Notes. If, at any
time during the term hereof, Borrowers fail to designate a LIBOR Tranche
Interest Period or if Borrowers have not elected another LIBOR Tranche Interest
Period in accordance with this Note at least two Business Days prior to the
expiration of the LIBOR Tranche Interest Period then in effect, Lender may
assume that Borrowers have elected to have the principal amount applicable to
such expiring LIBOR Tranche Interest Period accrue interest based on the Daily
LIBOR Rate.

 

- 3 -



--------------------------------------------------------------------------------

(b) Daily LIBOR Rate. All amounts outstanding under this Note, as of any date,
which are not then subject to a LIBOR Tranche Election, will automatically bear
interest at a floating rate equal to the Daily LIBOR Rate plus the Applicable
Daily LIBOR Rate Margin (as defined below). As used herein, “Daily LIBOR Rate”
means the rate of interest (rounded upwards, if necessary, to the next  1/8 of
1% and adjusted for reserves if Lender is required to maintain reserves with
respect to portions of this Note bearing interest based upon the Daily LIBOR
Rate) fixed by the British Bankers’ Association at 11:00 a.m., London, England
time, relating to quotations for the one month London InterBank Offered Rate on
U.S. Dollar deposits as published on Bloomberg LP, or, if no longer provided by
Bloomberg LP, such rate as shall be determined in good faith by Lender from such
sources as Lender shall determine to be comparable to Bloomberg LP (or any
successor) as determined by Lender at approximately 10:00 a.m. Local Time on the
relevant date of determination. Notwithstanding anything to the contrary
contained in this Note, at any time during which a Rate Management Agreement
with Lender is then in effect with respect to any Daily LIBOR Rate Loan under
this Note, the provision contained in the immediately preceding sentence that
rounds up the Daily LIBOR Rate to the next  1/8 of 1% (as set forth in the
definition of “Daily LIBOR Rate” set forth above) shall be disregarded and no
longer of any force and effect with respect to such Daily LIBOR Rate Loan
subject to such Rate Management Agreement. Each determination by Lender of the
Daily LIBOR Rate shall be conclusive in the absence of manifest error. The Daily
LIBOR Rate shall be reset each Business Day by Lender based on the Daily LIBOR
Rate then in effect. Any adjustment in the Interest Rate resulting from a change
in the Daily LIBOR Rate shall become effective as of the opening of business on
the date of each change (or if not a Business Day, the beginning of the day).
Lender shall not be required to notify Borrowers of any adjustment in the Daily
LIBOR Rate; however, Borrowers may request a quote of the prevailing Daily LIBOR
Rate on any Business Day. Interest accruing based on the Daily LIBOR Rate shall
be: (i) calculated based on a 360-day year and charged for the actual number of
days elapsed and (ii) payable in arrears on the first day of each calendar
month.

(c) Pricing Grid. As used herein, the terms “Applicable Daily LIBOR Rate Margin”
and “Applicable Tranche LIBOR Rate Margin” (hereafter sometimes collectively
referred to as the “Applicable Margins”) mean, as of any date, the applicable
per annum rate shown in the applicable column in the table below based on the
then applicable Fixed Charge Coverage Ratio. “Fixed Charge Coverage Ratio” has
the meaning given in the Credit Agreement.

 

Pricing Grid Level

  

Fixed Charge Coverage Ratio

   Applicable Daily
LIBOR
Rate Margin     Applicable Tranche
LIBOR
Rate Margin  

Level 1

   £ 1.50 to 1.0    4.25 %    3.75 % 

Level 2

   > 1.50 to 1.0 and £ 2.0 to 1.0    4.00 %    3.50 % 

Level 3

   > 2.0 to 1.0    3.75 %    3.25 % 

For purposes of determining the Applicable Margins: the Fixed Charge Coverage
Ratio will, on and after the First Pricing Grid Determination Date, be
determined (i) as of the end of each Fiscal Year ending on and after the First
Pricing Grid Determination Date (each such date being a “Determination Date”)
and (ii) in the same manner used to determine the Fixed Charge Coverage Ratio
set forth in Section 5.10 of the Credit Agreement. The “First Pricing Grid
Determination

 

- 4 -



--------------------------------------------------------------------------------

Date” that occurs under this Note will be December 31, 2009. On Lender’s receipt
of the financial statements and Compliance Certificate required to be delivered
to Lender pursuant to Sections 4.3(b) and 4.3(d) of the Credit Agreement for the
Fiscal Year then ended, the Interest Rate will be subject to adjustment in
accordance with the table set forth above in this subparagraph (c) based on the
then Fixed Charge Coverage Ratio for such Fiscal Year then ended so long as no
Event of Default is existing as of the applicable effective date of adjustment.
The foregoing adjustment, if applicable, will become effective for LIBOR Tranche
Elections made with respect to the portion or portions of the unpaid principal
balance of this Note and the unpaid principal balance of this Note accruing
interest based on the Daily LIBOR Rate, on and after the first day of the first
calendar month following delivery to Lender of the financial statements and
Compliance Certificate required to be delivered to Lender pursuant to Sections
4.3(b) and 4.3(d) of the Credit Agreement for the Fiscal Year then ended until
the next succeeding effective date of adjustment pursuant to this subparagraph
(c). Each of the financial statements and Compliance Certificate required to be
delivered to Lender must be delivered to Lender in compliance with Section 4.3
of the Credit Agreement. If, however, either the financial statements or the
Compliance Certificate required to be delivered to Lender pursuant to Sections
4.3(b) and 4.3(d) of the Credit Agreement have not been delivered in accordance
with Section 4.3 of the Credit Agreement, then, at Lender’s option, commencing
on the date upon which such financial statements or Compliance Certificate
should have been delivered in accordance with Section 4.3 of the Credit
Agreement and continuing until such financial statements or Compliance
Certificate are actually delivered in accordance with Section 4.3 of the Credit
Agreement, it shall be assumed for purposes of determining the Applicable
Margins, that the Fixed Charge Coverage Ratio was £ 1.50 to 1.0 and the pricing
associated therewith (i.e., Pricing Grid Level 1) will be applicable on the then
applicable Determination Date. As of the Effective Date of this Note, the
Applicable Daily LIBOR Rate Margin is 3.75% per annum and the Applicable Tranche
LIBOR Rate Margin is 3.25% (i.e., Pricing Grid Level 3).

(d) LIBOR Rate Costs. Borrowers hereby agree to reimburse and indemnify Lender
from all costs or fees incurred by Lender subsequent to the date hereof relating
to the offering of rates of interest based upon the Tranche LIBOR Rate and Daily
LIBOR Rate. Without limiting the generality of the foregoing, if any change in
any law, regulation or official directive, or in the interpretation thereof, by
any governmental body charged with the administration thereof, shall:

(i) increase the cost to Lender, by an amount which Lender deems to be material,
of making, converting into, continuing or maintaining Tranche LIBOR Rate Loans
or Daily LIBOR Rate Loans, as applicable, or to reduce any amount receivable
hereunder in respect thereof, or

(ii) have the effect of reducing the rate of return on Lender’s capital as a
consequence of its obligations hereunder to a level below that which Lender
could have achieved but for such change by an amount deemed by Lender to be
material,

then, in any such case, after submission by Lender to Borrowers of a written
request therefor, Borrowers shall pay Lender any additional amounts necessary to
compensate Lender for such increased cost or reduction. Lender agrees that, upon
the occurrence of any event giving rise to the operation of this paragraph, it
will use reasonable efforts to designate another lending office (if possible)
for any Tranche LIBOR Rate Loans or Daily LIBOR Rate Loans affected by such
event with the object of avoiding the consequences of such event; provided that
no such designation shall be required unless such

 

- 5 -



--------------------------------------------------------------------------------

designation can be made on terms that, in the reasonable judgment of Lender,
cause Lender and its lending office(s) to suffer no material economic, legal or
regulatory disadvantage.

In addition, if any amount as to which a LIBOR Tranche Election is in effect is
repaid on a day other than the last day of the applicable LIBOR Tranche Interest
Period, or becomes payable on a day other than the last day of the applicable
LIBOR Tranche Interest Period due to acceleration or otherwise, Borrowers,
whether or not a debtor in a proceeding under Title 11, United States Code,
shall pay, on demand by Lender, such amount (as determined by Lender) as is
required to compensate Lender for any losses, costs or expenses (“LIBOR Breakage
Fee”), which Lender may incur as a result of such payment or acceleration,
including, without limitation, any loss, cost or expense (including loss of
profit) incurred by reason of liquidation or reemployment of deposits or other
funds acquired by Lender to fund or maintain such amount bearing interest with
respect to the Tranche LIBOR Rate.

A certificate of Lender setting forth the amount or amounts necessary to
compensate Lender as specified in this paragraph (d) and delivered to Borrowers
shall be conclusive absent manifest error. Borrowers shall pay Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

(e) Availability of Tranche LIBOR Rate and Daily LIBOR Rate. Notwithstanding
anything herein contained to the contrary, if:

(i) any change in any law, regulation or official directive, or in the
interpretation thereof, by any governmental body charged with the administration
thereof, shall make it unlawful for Lender to fund or maintain its funding in
Eurodollars of any portion of unpaid principal balance of this Note subject to
the Tranche LIBOR Rate or the Daily LIBOR Rate, as applicable, or otherwise to
give effect to Lender’s obligations as contemplated hereby, or

(ii) Lender, by telephonic notice, shall notify Borrowers that: (A) with respect
to Tranche LIBOR Rate Loans, Eurodollar deposits with a maturity corresponding
to the maturity of the LIBOR Tranche Interest Period, in an amount equal to the
portion or portions of the unpaid principal balance of this Note to be subject
to the LIBOR Tranche Election are not readily available in the London Inter-Bank
Offered Rate Market, (B) with respect to Daily LIBOR Rate Loans, one-month
Eurodollar deposits in an amount equal to the unpaid principal balance of this
Note not subject to a LIBOR Tranche Election are not readily available in the
London Inter-Bank Offered Rate Market, (C) by reason of circumstances affecting
the London Inter-Bank Offered Rate Market or other economic conditions, adequate
and reasonable methods do not exist for ascertaining (1) the rate of interest
applicable to such deposits for the proposed LIBOR Tranche Interest Period or,
as applicable, (2) the Daily LIBOR Rate, or (D) the Tranche LIBOR Rate or, as
applicable, the Daily LIBOR Rate as determined by Lender will not adequately and
fairly reflect the cost to Lender of making or maintaining the unpaid principal
balance of this Note at an interest rate based on the Tranche LIBOR Rate or, as
applicable, the Daily LIBOR Rate, or

 

- 6 -



--------------------------------------------------------------------------------

(iii) an Event of Default exists:

(1) Lender may, by written notice to Borrowers, declare Lender’s obligations in
respect of the Tranche LIBOR Rate and the Daily LIBOR Rate, as applicable, to be
immediately terminated (an “Immediate LIBOR Rate Termination”), and (2) upon
such Immediate LIBOR Rate Termination, (x) the Tranche LIBOR Rate and the Daily
LIBOR Rate, as applicable, with respect to Lender shall cease to be in effect
and (y) the unpaid principal balance of this Note shall bear interest from and
after such notice at a floating rate equal to the rate of interest per annum
established from time to time by Lender at its principal office as its “Prime
Rate” (the “Prime Rate”) plus 1.0% (it being understood by Borrowers that such
Prime Rate is established for reference purposes only and not as Lender’s best
loan rate) or such other rate of interest as may be agreed to between Lender and
Borrowers.

Any adjustment in the Interest Rate resulting from a change in Lender’s Prime
Rate shall become effective as of the opening of business on the date of change
(or if not a Business Day, the beginning of the day). Interest based on the
Prime Rate shall be calculated based on a 360-day year and charged for the
actual number of days elapsed, and shall be payable in arrears on the first day
of each calendar month.

Maximum Rate. In no event shall the Interest Rate provided for hereunder,
together with all fees and charges as provided for herein or in any other Loan
Document which are treated as interest under applicable law (collectively with
interest, the “Charges”), exceed the maximum rate legally chargeable by Lender
under applicable law for loans of the type provided for hereunder (the “Maximum
Rate”). If, in any month, the Charges, absent such limitation, would have
exceeded the Maximum Rate, then the Charges for that month shall be at the
Maximum Rate, and, if in future months, such Charges would otherwise be less
than the Maximum Rate, then such Charges shall remain at the Maximum Rate until
such time as the amount of Charges paid hereunder and under the other Loan
Documents equals the amount of Charges which would have been paid if the same
had not been limited by the Maximum Rate. In the event that, upon payment in
full of the Obligations, the total amount of Charges paid or accrued in respect
of the Indebtedness evidenced by this Note and the other Obligations is less
than the total amount of Charges which would, but for this paragraph, have been
paid or accrued if the Charges otherwise set forth in this Note and in the other
Loan Documents had at all times been in effect, then Borrowers shall, to the
extent permitted by applicable law, pay to Lender an amount equal to the
difference between: (a) the lesser of: (i) the amount of Charges which would
have been charged if the Maximum Rate had, at all times, been in effect or
(ii) the amount of Charges which would have accrued had such Charges otherwise
provided for in this Note and in the other Loan Documents at all times been in
effect and (b) the amount of Charges actually paid or accrued in respect of the
Indebtedness evidenced by this Note or any of the other Loan Documents. In the
event that a court of competent jurisdiction determines that Lender has received
any Charges in respect of the Indebtedness evidenced by this Note and the other
Loan Documents in excess of the Maximum Rate, such excess shall be deemed
received on account of, and shall automatically be applied to reduce, the
Obligations owed to Lender other than any Charges, in the inverse order of
maturity, and if there are no Obligations to Lender outstanding, Lender shall
refund to Borrowers (or to such Person to which Lender is directed by a court of
competent jurisdiction) such excess.

Use of Proceeds. Borrowers certify that the proceeds of Term Loan C have been
used for the purposes set forth in the Credit Agreement.

 

- 7 -



--------------------------------------------------------------------------------

Default Rate; Fees. To the extent any payment is not made within 15 days after
the date when due under this Note and, at or before the end of such 15-day
period, there was insufficient Revolving Loan Availability to charge the full
amount of such payment to the loan account with Lender as an advance of the
Revolving Loans, Borrowers shall pay to Lender a late payment fee equal to two
percent (2%) of that portion of any payment not paid when due (whether by
maturity, acceleration or otherwise). After the occurrence and during the
continuation of an Event of Default, Borrowers agree that Lender may, without
notice, increase the Interest Rate by an additional 2.0% per annum (the “Default
Rate”); provided that this paragraph shall not be deemed to constitute a waiver
of any Event of Default or an agreement by Lender to permit any late payments
whatsoever.

Prepayment. In addition to the Scheduled Payments set forth in this Note,
Borrowers will make each mandatory prepayment of the principal of this Note
required by the Credit Agreement, including, without limitation, the mandatory
prepayments of the principal of this Note in the form of Excess Cash Flow
Payments in the manner and to the extent set forth in the Credit Agreement.
Subject to Section 6.4(b) of the Credit Agreement, Borrowers may prepay all of
this Note at any time; provided that if any prepayment results in any LIBOR
Breakage Fee or a Termination Fee (as defined in Section 6.4(b) of the Credit
Agreement), Borrowers will pay such LIBOR Breakage Fee due in accordance with
this Note and, as applicable, the Termination Fee.

Entire Agreement. Borrowers agree that there are no conditions or understandings
which are not expressed in this Note or the other Loan Documents.

Severability. If any provision of this Note is held to be invalid by a court of
competent jurisdiction in a final order, the invalid provision will, subject to
the provisions of this Note with respect to the Maximum Rate, be deemed severed
from this Note and shall not affect any part of the remainder of the provisions
of this Note.

Joint Obligations. All of the obligations of Borrowers hereunder are joint,
several and primary. No Borrower shall be or be deemed to be an accommodation
party with respect to this Note.

Assignment. Borrowers agree not to assign any of any Borrower’s rights, remedies
or obligations described in this Note without the prior written consent of
Lender, which consent may be withheld in Lender’s sole discretion. Borrowers
agree that Lender may assign some or all of its rights and remedies described in
this Note without prior consent from Borrowers, provided that Lender will
promptly notify Borrowers of a total assignment of this Note.

Prior Note. This Note is issued, not as a refinancing or refunding of or payment
toward, but as a continuation of, the Obligations of Borrowers to Lender
pursuant to that certain Amended and Restated Term Promissory Note dated as of
March 31, 2009 in the original principal amount of $3,916.666.71 (as amended,
and together with all prior amendments thereto or restatements thereof, the
“Prior Note”). Accordingly, this Note shall not be construed as a novation or
extinguishment of the Obligations arising under the Prior Note, and its issuance
shall not affect the priority of any Lien granted in connection with the Prior
Note. Interest accrued under the Prior Note prior to the date of this Note
remains accrued and unpaid under this Note and does not constitute any part of
the principal amount of the Indebtedness evidenced hereby. The entire

 

- 8 -



--------------------------------------------------------------------------------

unpaid principal balance created or existing under, pursuant to, as a result of,
or arising out of, the Prior Note shall continue in existence under this Note,
which Obligations Borrowers acknowledge, affirm, and confirm to Lender. The
Indebtedness evidenced by this Note will continue to be secured by all of the
collateral and other security granted to Lender under the Prior Note and the
other Loan Documents.

Modification; Waiver of Lender. The modification or waiver of any of Borrowers’
obligations or Lender’s rights under this Note must be contained in a writing
signed by Lender and Borrowers. Lender may perform a Borrower’s obligations, or
delay or fail to exercise any of Lender’s rights or remedies, without causing a
waiver of those obligations or rights. A waiver on one occasion shall not
constitute a waiver on another occasion. Borrowers’ obligations under this Note
shall not be affected if Lender amends, compromises, exchanges, fails to
exercise, impairs or releases: (i) any of the obligations belonging to any
co-borrower, indorser or guarantor, (ii) any of its rights against any
co-borrower, guarantor or indorser, or (iii) any of the Loan Collateral.

Waivers of Borrowers. To the extent not prohibited by law or required by the
Credit Agreement, demand, presentment, protest and notice of dishonor, notice of
protest and notice of default are hereby waived by each Borrower, and any
indorser or guarantor hereof. Borrowers and all co-makers and accommodation
makers of this Note hereby waive all suretyship defenses, including, but not
limited to, all defenses based upon impairment of collateral and all suretyship
defenses described in Section 3-605 of the Uniform Commercial Code (the “UCC”).
Such waiver is entered to the fullest extent permitted by Section 3-605 of the
UCC.

Governing Law; Consent to Jurisdiction. This Note is delivered in, is intended
to be performed in, will be construed and enforceable in accordance with and
governed by the internal laws of, the State of Ohio, without regard to
principles of conflicts of law. Each Borrower agrees that the state and federal
courts in Hamilton County, Ohio shall, at Lender’s sole option, have exclusive
jurisdiction over all matters arising out of this Note, WITHOUT LIMITATION ON
THE ABILITY OF LENDER, ITS SUCCESSORS AND ASSIGNS, TO INITIATE AND PROSECUTE IN
ANY APPLICABLE JURISDICTION ACTIONS RELATED TO THE REPAYMENT AND COLLECTION OF
THE OBLIGATIONS AND THE EXERCISE OF ALL OF LENDER’S RIGHTS AGAINST EACH BORROWER
WITH RESPECT THERETO AND ANY SECURITY OR PROPERTY OF EACH BORROWER, INCLUDING,
WITHOUT LIMITATION, DISPOSITIONS OF THE LOAN COLLATERAL, and that service of
process in any such proceeding shall be effective if mailed to Borrowers in
accordance with the Credit Agreement.

JURY WAIVER. EACH BORROWER, ANY INDORSER OR GUARANTOR HEREOF, AND LENDER WAIVE
THE RIGHT TO A TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

[Signature Page Follows]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Borrower has executed this Note by its duly authorized
officer as of the date first above written.

 

CECO FILTERS, INC. NEW BUSCH CO., INC. THE KIRK & BLUM MANUFACTURING COMPANY
KBD/TECHNIC, INC. CECOAIRE, INC. CECO ABATEMENT SYSTEMS, INC. EFFOX INC.,
formerly known as CECO Acquisition Corp. FISHER-KLOSTERMAN, INC., formerly known
as FKI Acquisition Corp. H.M. WHITE, INC. GMD ENVIRONMENTAL TECHNOLOGIES, INC.,
formerly known as GMD Acquisition Corp. By:  

    /s/ Dennis W. Blazer

  Dennis W. Blazer, Secretary and Treasurer